Case 7:21-mj-01919 Document1 Filed on 09/04/21 in TXSD Pare uP ts Courts
. - ern District of Texas
FILED
AO 91 (Rev 8/01) Criminal Complaint September 04, 2021

 

 

Nathan Ochsner, Clerk of Court

United States District Court

SOUTHERN. DISTRICT OF . TEXAS
' MCALLEN DIVISION

 

 

UNITED STATES OF AMERICA
Ve CRIMINAL COMPLAINT

Ingris Faviola Midence-lIrias
Case Number: M-21-1919-M

{AE Yos: 1987
Honduras
(Name and Address af Defendant)

}, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

-knowledge and belief. On or about September 2, 2021 in Hidalgo County, in.
the Southern District of Texas

(Track Statutory Language of Offense)

. being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and thereafter
was found near McAllen, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of |
Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8 United States Code, Section(s) _1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the following facts:

Ingris Faviola Midence-Irias was encountered by Border Patrol Agents near McAllen, Texas on September 2, 2021. The investigating agent
- established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered the
United States on September 2, 2021, near Hidalgo, Texas. Record checks revealed the defendant was formally Deported/Excluded from the
United States on February 1, 2016, through Miami, Florida, Prior to Deportation/Exclusion, the defendant was instructed not to return to
the United States without permission from the U.S, Attorney General and/or the Secretary of Homeland Security..

On July 24, 2012, the defendant was convicted of Aggravated Battery on a Law Enforcement Officer with a Deadly Weapon and sentenced
to fifty-one (51) months and twenty-two (22) days confinement.

[ ]ves [x ]no-

Complaint authorized by AUSA D. Walker

Submitted by reliable electronic means, sworn to and attested (Si! Jose Delgado

 

telephonically per Fed. R. Cr.P.4.1, and probable cause found on:
: Signature of Complainant

September 4 at 10: 2 Jose Delgado 4 SY? Border Patrol. Agent _

   
 

J. Scott Hacker : _,_U.S. Magistrate Judge
Name and Title of Judicial Officer

 

‘ure Sf Judicial Officer
